DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-8, 10-13 and 20-22 allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The reasons for allowance have been set forth in the previous Notice of Allowance of December 1, 2021. Applicant has filed an RCE presumably to allow for examination of the IDS filed February 9, 2022 including specifically the opposition against EP3239373, which is a related European case of similar material. However, EP3239373 differs in that the claims are drawn to primarily a method of making, including only a few limited product claims which are defined by the process limitations. EP3239373 also differs in that the biopolymer is only limited in that it must be a biopolymer produced by a microorganism rather than the four specific biomaterials defined by claim 1 as a bacterial cellulose, bacterial collagen, bacterial cellulose/chitin copolymer and/or bacterial silk. Furthermore, EP3239373 requires that the “loops” are “included in the biopolymer layer,” resulting in an interpretation by the Opposition as being simply “in contact with” the biopolymer, whereas the present application requires that the loops explicitly “extend into said polymer layer,” and is demonstrated by fig. 3. The opposition to EP3239373 is primarily concerned with the dyeing technique utilized in order to partially dye the fabric portion of the composite and compares such a method with existing method wherein the fabric coatings are primarily utilized to block certain areas of the fabric, and subsequently removed, in order to result in a marbled discontinuous dyed material, such as the Batik dyeing technique which utilizes bees wax as the coating material. The present claims are not drawn to this specific method nor its intended results. Furthermore, the materials utilized typically for these dying applications do not include the very limited materials claimed by the Application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786